Citation Nr: 0613063	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chronic low back strain.  


 REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from March 1970 
to April 1972.  He also had active duty training for 45 days, 
beginning on July 9, 1973.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In March 2003, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection for chronic 
low back strain.  He was notified of the decision in April 
2003.  

This case was previously before the Board.  In August 2004, 
the Board remanded the issue for further development.  A 
review of the claims file reveals that the requested 
development has been accomplished. 

In March 2006, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In September 1992, the RO denied the claim of entitlement 
to service connection for a low back condition; the RO 
informed the veteran of the denial, and the veteran did not 
appeal the denial; therefore, the RO's September 1992 
decision is final.  

2.  The evidence received subsequent to the RO's September 
1992 final decision does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1992 decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chronic low back strain.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Given the foregoing, the Board finds that the notice letters 
dated in October 2002, April 2004 and August 2004, complied 
with the specific notification requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to the claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim to reopen the previously denied claim 
of entitlement to service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim to reopen the previously denied claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, non-VA medical records, VA medical treatment 
records, and VA examinations.  During the Travel Board 
hearing, the veteran stated that he received medical 
treatment in the cities of Baltimore and Columbia.  He 
identified records that were possibly outstanding and not 
associated with the claims file.  The undersigned stated that 
the record would be held open for a period of 30 days to 
allow the veteran to submit any outstanding medical records.  
To date, the veteran has not submitted any additional 
records, to include the records identified during the March 
2006 Travel Board hearing.  

As all notification has been given and all attempts made to 
obtain relevant evidence, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran submitted an application for entitlement to 
service connection for back problems in May 1973, and 
indicated on his application that the problems began in 
January 1973.  In April 1992, the veteran filed a claim of 
entitlement to service connection for a back disability and 
indicated that the back disability occurred during his period 
of active duty service.  The RO denied the claim of 
entitlement to service connection for a low back condition in 
September 1992.  The veteran did not appeal the denial.  
Thus, the RO's September 1992 decision is final.  

A final decision will be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5103A(f), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  
Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claimant and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease or disability that 
is diagnosed after discharge from service, when all of the 
evidence establishes that such disease or disability was 
incurred during service.  38 C.F.R. § 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in- 
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Prior to the RO's September 1992 final decision, the evidence 
associated with the veteran's claims file included service 
medical records dated from March 1970 to April 1972; service 
medical records dated in July 1973; service personnel 
records, and VA examination, dated in June 1992.  

The veteran's service medical records, which are dated during 
the veteran's verified period of active duty service, does 
not show any complaints, findings, or treatment related to a 
back injury or any disability of the back.  The separation 
examination, dated in March 1972, shows that the veteran's 
spine was normal.  

According to the service personnel records, following 
separation from active duty service, the veteran was ordered 
to report to active duty for training for a period of 45 
days, due to his failure to satisfactorily participate in 
Reserve training duty.  The effective date is stated as July 
9, 1973.  On July 20 1973, the veteran complained of low back 
pain for 5 days and related that he experienced intermittent 
low back pain for 2 years.  The veteran was diagnosed as 
having mechanical low back pain.  A July 28, 1973 medical 
record shows that the veteran injured the back.  It is noted 
that the low back pain was due to heavy lifting.  The 
examiner's impression was that the veteran suffered from low 
back pain.  The next medical information pertaining to the 
veteran's back is dated in 1992.  

On VA examination, dated in June 1992, the veteran related 
that he experienced back pain for twenty years and attributed 
the pain to frequently cutting the grass while walking behind 
a lawn mower.  The veteran was diagnosed as having 
lumbosacral strain.  

In September 1992, the RO denied the claim of entitlement to 
service connection for a low back condition on the basis that 
the service medical records for the period dated from March 
1970 to April 1972 are negative for complaints, findings, or 
treatment related to a back injury or disability.  The RO 
also stated that while there was treatment for a back injury 
in July 1973, the evidence does not show that the veteran 
underwent continuous treatment for a low back condition after 
the 1973 injury, or that the veteran suffered from a chronic 
low back condition.  

Following the RO's September 1992 final decision, the 
evidence associated with the claims file includes duplicate 
copies of the service medical records dated in July 1973; the 
medical treatment records from Dorn Veterans Hospital and the 
VA Medical Center (VAMC) in Columbia, dated from January 1995 
to February 2000, records from the Office of Occupational 
Medicine; the medical treatment records from the Pikesville 
Chiropractic Center; the medical records from the Central 
Medical Centers, P.A., Inner Harbor Clinic; a copy of a 
record from the Social Security Administration (SSA); the 
records from the City of Baltimore; the records from A. H. 
Macht P.A.; the VA medical treatment records from the VAMC in 
Columbia, dated from August 2002 to December 2002; the VA 
medical examination, dated in March 2003; additional VA 
treatment records, dated from June 2002 to March 2004; and a 
copy of the March 2006 Travel Board hearing transcript.  

The Board reviewed the aforementioned records extensively.  
The records demonstrate that the veteran continued to 
complain of low back pain.  In November 1985, the veteran was 
involved in an altercation where he was allegedly attacked 
and pushed against a wall by another individual at his place 
of employment.  The copies of medical treatment records from 
A. H. Macht, P.A. reveal that he was involved in an injury 
while employed at a middle school.  He injured the cervical, 
thoracic, and lumbosacral spine as a result of the injury.  
He was examined and diagnosed as having cervical syndrome.  
The veteran was involved in another altercation at his place 
of employment in January and November 1986, which, according 
to the records, aggravated the previous back injuries.  These 
records did not include competent medical evidence of any 
relationship between the assessment of low back pain and the 
July 1973 back injury, or any other incident of service.  

The additional medical treatment records from Dorn Veterans 
Hospital, dated from January 1995 to February 2000, reveal 
that the veteran continued to complain of low back pain, with 
recent exacerbation.  He related that he experienced the pain 
for over 10 years.  The treatment records also show that the 
veteran stated that he incurred a low back injury during 
service.  The veteran was assessed as having low back pain.  
The January 1995 X-ray study of the lumbar spine was 
negative.  These records did not include competent medical 
evidence of any relationship between the assessment of low 
back pain and the July 1973 back injury, or any other 
incident of service.  

The medical treatment records from the Columbia VAMC, dated 
from June 1998 to September 2002, reveal several 
hospitalizations, all of which are unrelated to the veteran's 
complaints of a low back disability.  

On VA examination, dated in March 2003, the veteran related 
that he suffered from back pain since 1972.  The veteran was 
diagnosed as having chronic mechanical back pain.  The 
examiner did not state that the mechanical back pain was 
related to any incident of service.  Additional VA medical 
treatment records, dated through March 2004, show the 
veteran's contention that he injured the back during his 
period of active service, and that he received treatment for 
complaints of back pain, to include low back pain and 
cervical pain.  These records did not, however, include 
competent medical evidence of any relationship between the 
assessment of low back pain and the July 1973 back injury, or 
any other incident of service.  


Based on the foregoing, the records received subsequent to 
the RO's September 1992 final decision are new, to the extent 
that a substantial amount of the records were not associated 
with the claims file at the time the RO rendered the 
September 1992 decision.  The new evidence, however, does not 
demonstrate that the veteran has a current back disability 
that was incurred during his period of active service, nor is 
it shown that the veteran's current complaints of low back 
pain are related to the July 1973 back injury and diagnosis 
of mechanical low back pain.  Further, there is no medical 
opinion which tends to link a current back disability to any 
period of active duty service, to include the service period 
(active duty training) in July 1973.  Therefore, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

The veteran's assertion that he currently suffers from a 
disability related to chronic low back strain, which was 
incurred during his period of active service, cannot be 
considered new and material evidence.  This testimony is 
duplicate of assertions made a the time of the September 1992 
final decision.  Additionally, as a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Accordingly, the veteran has not offered a basis to reopen 
the previously denied claim of entitlement to service 
connection; therefore, the Board will not reopen the claim 
for review on the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the previously denied claim of service connection for chronic 
low back strain.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


